Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147758(51)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  MICHIGAN COALITION OF STATE                                                                       Bridget M. McCormack
                                                                                                          David F. Viviano,
  EMPLOYEE UNIONS, INTERNATIONAL                                                                                      Justices
  UNION UAW AND LOCAL 6000, MICHIGAN
  CORRECTIONS ORGANIZATION/SEIU,
  MICHIGAN PUBLIC EMPLOYEES/SEIU
  LOCAL 517M, MICHIGAN STATE
  EMPLOYEES ASSOCIATION, AFSCME
  LOCAL 5, MICHIGAN AFSCME COUNCIL 25,
  ANTHONY MCNEILL, RAY HOLMAN,
  ANDREW POTTER, ED CLEMENTS, AMY
  LIPSET, WILLIAM RUHF, KENNETH MOORE,
  RUSSELL WATERS, MARK MOZDZEN, and
  KATHLEEN WINE/ALL OTHERS SIMILARLY
  SITUATED,
             Plaintiffs-Appellees,
                                                                    SC: 147758
  v                                                                 COA: 314048
                                                                    Ct of Claims: 12-000017-MM
  STATE OF MICHIGAN, STATE EMPLOYEES
  RETIREMENT SYSTEM, STATE EMPLOYEES
  RETIREMENT SYSTEM BOARD, DEPARTMENT
  OF TECHNOLOGY MANAGEMENT AND
  BUDGET, DEPARTMENT/DIRECTOR
  OF TECHNOLOGY MANAGEMENT AND BUDGET,
  DIRECTOR OF RETIREMENT SERVICES OFFICE,
  and STATE TREASURER,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Civil Service Commission to
  participate as amicus curiae is GRANTED. The brief submitted by the Civil Service
  Commissioner on October 24, 2013, in opposition to the application for leave to appeal is
  accepted for filing.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 29, 2013
                                                                               Clerk